Citation Nr: 0328354	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  98-18 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas




THE ISSUE

Entitlement to an effective date earlier than August 28, 
1995, for the award of entitlement to service connection for 
paranoid schizophrenia.




ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The appellant had active service from May 1980 to November 
1982.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the North Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which assigned an 
effective date of August 28, 1995.

A November 1999 Board decision denied the appellant's claim.  
At that time, he was represented by an attorney.  His 
attorney's authority to represent individuals before the VA, 
however, was revoked.  The appellant was informed of that 
fact and was offered a chance to select another 
representative.  He did not select another representative and 
continues to represent himself in this appeal.

The appellant entered a timely appeal of the November 1999 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Pursuant to a Joint Motion for Remand, the Court, 
in an April 2001 decision, vacated the Board's November 1999 
decision and remanded the case to the Board for 
readjudication, holding that the Board must consider the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.  (West 2002).  (Notice to 
claimants of required information and evidence, and Duty to 
assist claimants, respectively).  In an August 2002 decision, 
the Board determined that the VCAA did not preclude a 
decision on the merits of the claim and again denied the 
appellant's claim.

The appellant again appealed the Board's decision to the 
Court.  In a March 2003 decision, the Court granted the 
parties Joint Motion To Remand, vacated the Board's August 
2002 decision, and remanded the case to the Board for further 
appellate review consistent with the Motion.




REMAND

As noted above, this case was pending on appeal at the time 
the VCAA was enacted.  Further, the Court's April 2001 
vacation of the Board's November 1999 decision occurred prior 
to the U.S. Court of Appeals For The Federal Circuit's 
decision in Bernklau v. Principi, 291 F.3d 795, 806 (2002).  
Thus, it appears that Bernklau's holding that the VCAA is 
inapplicable to cases pending appeal before the Court on the 
date it was enacted does not apply to this case.  The 
appellant reportedly has not received the notice required by 
the VCAA.

The RO provided the appellant notice of the Veterans Claims 
Assistance Act of 2000 (VCAA) in a January 2002 letter.  In a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Further, in the Joint Motion accompanying the Court's Order, 
it was noted that there were several Congressional letters 
which were to be considered informal claims, or to explain 
why such documents were not informal claims.  In view of the 
Court cases cited above, initial review by the RO would seem 
indicated provide no prejudice to the appellant.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, the other 
court systems above, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should consider whether the 
Congressional letters noted in the Joint 
Motion should be considered as informal 
claims for service connection.

3.  If the appellant submits additional 
evidence, the RO shall review it and the 
other evidence of record.  If the benefit 
sought on appeal remains denied, the RO 
shall issue a supplemental statement of 
the case and, if all is order, return the 
case to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




